         Case 1:21-mj-00237-GMH Document 5 Filed 02/23/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            : Case No. 21-mj-237 (GMH)
                                            :
JOSEPH W. FISCHER                           :
                                            :
      Defendant.                            :


                                NOTICE OF SUBSTITUTION



       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Assistant United States Attorney Nicole McClain, hereby informs

the Court that she is substituting as the lead attorney replacing Assistant United States Attorney

Amy E. Larson in this matter on behalf of the United States.

                                                   Respectfully submitted,

                                                   MICHAEL R. SHERWIN
                                                   ACTING UNITED STATES ATTORNEY

                                                   _________/s/_____________
                                                   NICOLE MCCLAIN
                                                   ASSISTANT UNITED STATES ATTORNEY
                                                   555 4th Street, NW
                                                   Washington, DC 20530
                                                   (202) 252-7848
